PER CURIAM.
The issue presented by this appeal is whether the trial court erred in charging and sentencing the appellant under § 811.-16, Fla.Stat., rather than under § 817.67 (1), Fla.Stat. The appellant’s contention is that he should have been charged and sentenced under the latter statute. The appellant has cited Lore v. State, Fla.App. 1972, 267 So.2d 699 and Strada v. State, Fla.App. 1972, 267 So.2d 702 in support of this proposition.
We think, however, that the better reasoning appears in State v. McCurdy, Fla.App.1972, 257 So.2d 92 and McConnell v. State, Fla.App. 1974, 298 So.2d 550, and we affirm upon the authority of the views therein expressed.
Affirmed.